     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 1 of 18



 1   John H. Mowbray (NV Bar No. 1140)
     jmowbray@spencerfane.com
 2   Mary E. Bacon (NV Bar No. 12686)
     mbacon@spencerfane.com
 3
     Jessica E. Chong (NV Bar No. 13845)
 4   jchong@spencerfane.com
     SPENCER FANE LLP
 5   300 S. Fourth Street, Suite 950
     Las Vegas, NV 89101
 6   (702) 408-3400
     (702) 408-3401 (facsimile)
 7

 8   Turner A. Broughton (Pro Hac Vice)
     tbroughton@williamsmullen.com
 9   Justin S. Feinman (Pro Hac Vice)
     jfeinman@williamsmullen.com
10   WILLIAMS MULLEN, PC
     200 South 10th Street, 16th Floor
11
     Richmond, VA 23219
12   (804) 420-6000
     (804) 420-6507 (facsimile)
13
     Robert C. Van Arnam (Pro Hac Vice)
14   rvanarnam@williamsmullen.com
15   Camden R. Webb (Pro Hac Vice)
     cwebb@williamsmullen.com
16   WILLIAMS MULLEN, PC
     301 Fayetteville Street, Suite 1700
17   Raleigh, NC 27601
     (919) 981-4000
18   (919) 981-4300 (facsimile)
19   Counsel for Defendant FN America, LLC

20                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
21
     JAMES PARSONS, individually and as
22   Special Administrator of the Estate of Carolyn
     Lee Parsons, and ANN-MARIE PARSONS,
23                                                    Civil Action No. 2:19-cv-01189-APG-GWF
                              Plaintiffs,
24
     v.                                                   DEFENDANTS’ MOTION FOR
25                                                     RECONSIDERATION OF THE ORDER
     COLT’S MANUFACTURING COMPANY                     (ECF NO. 98) GRANTING IN PART AND
26
     LLC, et. al.,                                      DENYING IN PART DEFENDANTS’
27                   Defendants,                             MOTION TO DISMISS

28

                                                                                               1
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 2 of 18



 1           Defendants Colt’s Manufacturing Company LLC; Colt’s Defense LLC; Daniel Defense,

 2   Inc.; Patriot Ordnance Factory, Inc.; FN America, LLC; Noveske Rifle Works LLC; Christensen

 3   Arms; Lewis Machine & Tool Company; LWRC International LLC; Discount Guns & Ammo;

 4   DF&A Holdings LLC; Maverick Investments LP; Guns & Guitars, Inc.; and Sportsman’s

 5   Warehouse, Inc. (collectively, “Defendants”), by counsel, pursuant to Federal Rule of Civil

 6   Procedure 59(e) and Local Civil Rule 59-1, move the Court to partially reconsider its Order dated

 7   April 10, 2020 (ECF No. 98) (the “Order”) that granted in part and denied in part Defendants’

 8   Motion to Dismiss (ECF No. 80) (the “Motion to Dismiss”).

 9                                INTRODUCTION AND SUMMARY OF MOTION

10           This motion respectfully requests that the Court reconsider its decision to deny Chevron

11   deference to the ATF’s Final Rule on Bump-Stock-Style Devices, as well as its firearm

12   classifications and statutory interpretations.1 Chevron deference mandates strict adherence to the

13   ATF’s determination that its Final Rule on Bump-Stock-Style Devices constituted a change in

14   policy, and that prior to that point, the ATF did not consider bump stocks illegal. If rifles equipped

15   with bump stocks were legal, then unmodified rifles were necessarily legal. The Court also should

16   have applied Chevron deference to the ATF’s interpretation of the phrase “designed to shoot” in

17   the NFA’s definition of machinegun, which the agency limits to firearms that can be converted to

18   automatic fire through simple modification or elimination of existing component parts. Plaintiffs’

19   allegations do not fit within this definition, and they should not be permitted to plead around the

20   ATF’s interpretation with conclusory allegations.

21           For these reasons, Plaintiffs failed to plausibly allege that the manufacture or sale of the

22   Subject Rifles violated either federal or state law.         Without a violation, Plaintiff could not

23   demonstrate a “knowing violation” that satisfies the predicate exception to the Protection of

24   Lawful Commerce in Arms Act, 15 U.S.C. §§ 7901-03 (“PLCAA”).

25

26

27
     1
         See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).
28

                                                                                                         2
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 3 of 18



 1                                           PROCEDURAL HISTORY

 2           The Order reviewed three ATF rulings cited by Defendants (Nos. 82-2, 81-4, and 2006-2)

 3   (the “Rulings”), but the Court refused to afford them Auer deference2 because the Rulings were

 4   not the product of notice and comment proceedings. See Order at 10 n.6 (citing United States v.

 5   TRW Rifle 7.62X51mm Caliber, One Model 14 Serial 593006, 447 F.3d 686, 688 (9th Cir. 2006)).3

 6   The Court did not directly examine the ATF’s Final Rule on Bump-Stock-Style Devices (the

 7   “Final Rule”), which was rejected based on Plaintiffs’ allegations that (1) bump stocks only

 8   recently emerged, and (2) the defendants knew that such devices allowed their AR-15s to fire

 9   automatically through simple modification. Id. at 11. Based on these facts and legal conclusions,

10   the Court held that Plaintiffs plausibly alleged a wrongful death claim that satisfied the predicate

11   exception to the PLCAA. Id.

12                                              LEGAL STANDARD

13           Where reconsideration of a non-final order is sought, the district court “possesses the

14   inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause seen

15   by it to be sufficient.” City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d

16   882, 885 (9th Cir. 2001).         The District of Nevada uses Rule 59(e) when a party seeks

17   reconsideration of an interlocutory order. Antonetti v. Skolnik, No. 3:10-cv-00158, 2013 WL

18   593407, at *1 (D. Nev. Feb. 13, 2013). Though courts possess inherent authority to modify a non-

19   final order for any sufficient cause, reconsideration under Rule 59(e) is generally limited to the

20   following circumstances: (1) presentation of newly discovered evidence, (2) correction of clear

21   error or manifest injustice, or (3) an intervening change in controlling law. See School Dist. No.

22   1J. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

23

24
     2
         The Order denies the ATF Rulings Auer deference (sometimes called, Seminole Rock deference),
25       which is similar to Chevron deference, but concerns an agency’s regulatory interpretations, rather than
         its statutory ones. See Order at 10 n.6. These ATF Rulings interpret statutory language, and therefore
26       Chevron, not Auer, deference applies.
     3
         In TRW Rifle, the Ninth Circuit determined that the statutory language at issue was clear and
27       unambiguous, and therefore, the court did not need to look to the agency’s interpretation of the statute
         to render an opinion. See 447 F.3d at 692 (performing the first step of Chevron deference).
28

                                                                                                               3
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 4 of 18



 1                                                  ARGUMENT

 2           In its Order, the Court correctly pinpointed that, “[t]he parties [did] not fully address what

 3   weight should be accorded to the ATF rulings, which interpret the term ‘designed to shoot’ in

 4   statutory and regulatory definitions of machine guns.” See Order at 10, n.6. Because the Rulings

 5   were not the product of notice and comment proceedings, the Court denied them Chevron and/or

 6   Auer deference, and instead afforded them deference “only insofar as they have the ‘power to

 7   persuade.’” Id. (citing United States v. Mead Corp., 533 U.S. 218, 227 (2001); Kisor v. Wilkie,

 8   __U.S.__, 139 S. Ct. 2400, 2414 (2019)). 4           Respectfully, Defendants submit that the Court

 9   committed clear error by failing to apply the appropriate standard of deference to the ATF’s Final

10   Rule on Bump-Stock-Style Devices and interpretations of the phrase “designed to shoot.”

11   Deference to either agency action would compel dismissal of Plaintiffs’ Complaint.

12           This action’s continued viability rests on Plaintiffs’ ability to plausibly allege a violation of

13   either 18 U.S.C. § 922(b)(4) or Nev. Rev. Stat § 202.350(1)(b). Under no set of facts can

14   Plaintiffs meet this burden because regulatory authority—in effect at the time of the shooting—

15   confirms that the manufacture and sale of the Subject Rifles was entirely legal. The Final Rule,

16   which was promulgated through notice-and-comment proceedings, confirms that AR-type rifles,

17   even those modified with bump stocks, were legal at the time of the shooting. The ATF did not

18   declare bump stocks illegal until March 26, 2019, and criminal statutes are not subject to

19   retroactive reinterpretation. If rifles equipped with bump stocks were legal at the time of the

20   shooting, then logically unmodified rifles were legal too. This is true regardless of Defendants’

21   relevant knowledge about the firearms, and regardless of the relative difficulty (or ease) of

22   modifying the firearms.

23           ATF Rulings 82-2, 81-4, and 2006-2 (defining “designed to shoot”) are also owed Chevron

24   deference because the agency was explicitly and implicitly charged with interpreting the definition

25   of a machinegun under the National Firearm Act (“NFA”) and the Gun Control Act

26   (“GCA”). While fulfilling this mandate, the ATF interpreted the “designed to shoot” standard and

27
     4
         The Court did not directly address the deference that should have been afforded to the Final Rule.
28

                                                                                                              4
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 5 of 18



 1   repeatedly refused to criminalize the manufacture and sale of unmodified semiautomatic rifles.

 2   The ATF’s interpretation and policy cannot be replaced, even at the pleading stage, with an

 3   alternate version proposed by Plaintiffs. As a result, the Complaint fails to plausibly allege a

 4   knowing violation that satisfies the predicate exception to the preclusive effect of the PLCAA.

 5   I.     Analysis of Agency Interpretations Under Mead and Chevron

 6          Determining the deference owed to an agency’s interpretation of a statute requires multiple
 7   layers of analysis. In United States v. Mead Corp., 533 U.S. 218 (2001), the Supreme Court
 8   created a threshold test, where Chevron analysis is only necessary when: (1) “it appears that
 9   Congress delegated authority to the agency generally to make rules carrying the force of law”; and
10   (2) “the agency interpretation claiming deference was promulgated in the exercise of that
11   authority.” 533 U.S. 218, 226–27 (2001). Both factors must be present before a reviewing court
12   moves on to the familiar two-part test in Chevron.
13          Under Chevron, a reviewing court must first determine “whether Congress has directly
14   spoken to the precise question at issue.” Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
15   467 U.S. 837, 842 (1984). “If the intent of Congress is clear, that is the end of the matter; for the
16   court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.”
17   Id. at 842–43. But if “the statute is silent or ambiguous with respect to the specific issue,” the
18   court does not “impose its own construction on the statute.” Id. at 843. Instead, the reviewing
19   court asks “whether the agency’s answer is based on a permissible construction of the statute.” Id.
20   If permissible (i.e., not arbitrary and capricious), then the court must defer to the agency
21   interpretation. See Palomar Med. Ctr. v. Sebelius, 693 F.3d 1151, 1164 (9th Cir. 2012).
22          As shown in the next two sections, the Final Rule and the ATF Rulings, all of which
23   interpret phrases in the statutory definition of machinegun, satisfy the relevant factors in both
24   Mead and Chevron, and therefore, the Court must defer to the agency’s interpretations.
25   II.    The ATF’s Final Rule on Bump-Stock-Style Devices and its Statutory Interpretations
            Satisfy the Test Articulated in Mead.
26
            Though not addressed in the Order, the Final Rule is a clear expression of the ATF’s
27
     rulemaking authority. And, contrary to the Order’s determination, ATF Rulings 82-2, 81-4, and
28

                                                                                                        5
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 6 of 18



 1   2006-2 were also published to further the ATF’s explicit and implied duty to interpret and

 2   administer the NFA and GCA, and the Rulings should have been afforded analysis under Chevron.

 3             A.     The ATF Enjoys Express Authority to Make Rules.

 4             The first inquiry under Mead asks if “it appears that Congress delegated authority to the
 5   agency generally to make rules carrying the force of law.” Mead, 533 U.S. at 226–27. The
 6   question is easily confirmed. Congress expressly delegated general rulemaking authority to the
 7   Attorney General to carry out the provisions of the GCA and NFA. See 18 U.S.C. § 926(a); 26
 8   U.S.C. § 7801(a)(2). The Attorney General, in turn, empowered the Director of the ATF to
 9   “investigate, administer, and enforce the laws related to alcohol, tobacco, firearms, explosives, and
10   arson.”     28 C.F.R. § 0.130(a)(1)-(2).    To fulfill this mandate, the ATF was empowered to
11   promulgate “orders, delegations, determinations, rules, personnel actions, permits, agreements,
12   grants, contracts, certificates, licenses, registrations, and privileges.” See Mot. Dismiss at 13 n.13,
13   ECF No. 80 (citing 27 C.F.R. § 70.701 (2011), extended by 28 C.F.R. § 0.133 (2019)). The
14   agency’s general rulemaking authority is reflected in its regulations codified at 27 C.F.R. § 479.1,
15   et seq. See Defs.’ Reply Mem. at 3 n.3, ECF No. 92 (citing 27 C.F.R. §§ 479.1–193).
16             B.     The Final Rule and the ATF Rulings Were Promulgated to Further the ATF’s
                      Express and Implied Authority to Administer the NFA and GCA.
17
               The second step articulated in Mead asks whether the interpretation at issue was published
18
     to further the authority delegated to the agency by Congress. Mead, 533 U.S. at 226–27. This
19
     inquiry will be applied to the Final Rule first, and then to the other ATF Rulings.
20
                      (1)    The Final Rule on Bump-Stock-Style Devices
21
               If the policy was adopted pursuant to notice-and-comment, the second step in Mead should
22
     ordinarily be treated as satisfied. See Sacora v. Thomas, 628 F.3d 1059, 1066 (9th Cir. 2010). In
23
     fact, the Final Rule was subject to notice-and-comment proceedings. See 83 Fed. Reg. 66,516
24
     (discussing its passage); 83 Fed. Reg. 13442-01 (copy of the Final Rule’s notice of proposed
25
     rulemaking). As a result, the Final Rule on Bump-Stock-Style Devices was clearly promulgated
26
     to further the agency’s legislative authority. See Guedes v. ATF, 920 F.3d 1, 20–21 (D.C. Cir.
27
     2019), cert. denied, __U.S.__, 140 S. Ct. 789 (2020) (applying the Mead factors to the ATF’s
28

                                                                                                          6
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 7 of 18



 1   promulgation of the Final Rule). Thus, the Final Rule satisfies both threshold factors articulated in

 2   Mead.

 3                   (2)     The ATF Rulings on “Designed to Shoot”

 4           The Order states correctly that ATF Rulings 82-2, 81-4, and 2006-2 were not the subject of

 5   notice-and-comment rulemaking. Order at 10 n.6. That does not end the Chevron deference

 6   inquiry, however. An agency interpretation may carry the force of law, even if it is reached

 7   through a “means less formal than ‘notice-and-comment’ rulemaking.” Barnhart v. Walton, 535

 8   U.S. 212, 221 (2002). In making this assessment, courts look to the “interstitial nature of the legal

 9   question, the related expertise of the Agency, the importance of the question to administration of

10   the statute, the complexity of that administration, and the careful consideration the Agency has

11   given the question over a long period of time.” Id. at 222.

12           The ATF Rulings satisfy this standard. In addition to explicit rulemaking authority, the

13   ATF has also “been implicitly delegated interpretive authority to define ambiguous words or

14   phrases in the NFA and the GCA.” See Aposhian v. Barr, 374 F. Supp. 3d 1145, 1151 (D. Utah

15   2019). The ATF’s classifications and interpretations are frequently cited,5 and recent case law

16   confirms they pass muster under Mead.

17           In P.W. Arms, Inc. v. U.S., No. 2:15-cv-01990, 2016 WL 9526687 (W.D. Wash. Aug. 10,

18   2016), a firearms distributor challenged the ATF’s determination that “7N6” ammunition qualified

19   as “armor piercing ammunition,” as that term is used in the GCA. Id. at *1. After surveying the

20   federal landscape, the Western District of Washington found that courts had previously afforded

21   Chevron deference to the ATF. Id. at *6 (citing Firearms Import/Export Roundtable Trade Group

22   v. Jones, 854 F. Supp. 2d 1, 18 (D.D.C. 2012); Modern Muzzleloading, Inc. v. Magaw, 18 F. Supp.

23   2d 29, 36 (D.D.C. 1998)).6 Applying the Barnhardt factors, the Court found (a) that the agency’s

24   interpretation of the statutory term was an interstitial question, (b) that the ATF’s relative expertise

25
     5
         See Order at 10 n.6.
26   6
         The court also noted that an informal classification letter had been denied Chevron deference, and a
         different statutory interpretation had been upheld under Skidmore. See 2016 WL 9526687, at *6 (citing
27       Innovator Enters. v. Jones, 28 F. Supp. 3d 14, 22 (D.D.C. 2014) (letter); Springfield, Inc. v. Buckles,
         116 F. Supp. 2d 85, 89 (D.D.C. 2000) (interpretation)).
28

                                                                                                              7
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 8 of 18



 1   was demonstrable, (c) that resolution of gaps in the GCA’s firearm definitions was of “crucial

 2   importance,” and (d) that that ATF’s decision-making process “involves careful review.” Id. at

 3   *8. Based on those factors, the court found that the ATF’s classification was intended to carry the

 4   “force of law,” and it was therefore appropriate for analysis under Chevron. Id. at *6, 8 (quoting

 5   Mead, 533 U.S. 218, 226–27).

 6             The same applies here. There is no appreciable difference between the above classification

 7   of “armor piercing ammunition,” and the interpretive Rulings cited by Defendants. Though not

 8   the product of notice-and-comment rulemaking, ATF Rulings 82-2, 81-4, and 2006-2 were each

 9   published to fill gaps in the definition of “machinegun” in the NFA:

10                ATF Ruling 82-2 interprets “machinegun as defined in the National Firearms Act;”7
11                ATF Ruling 81-4 interprets “machinegun as defined by 26 U.S.C. 5845(b);”8 and
12                ATF Ruling 2006-2 interprets “26 U.S.C. 5845(b): Definition of machinegun.”9
13   These are not private letter rulings. Instead, each remains in effect today, and the ATF publishes

14   them in its Federal Firearms Regulations Guide 10 and on its website. 11 They are intended to

15   provide guidance and educate regulated parties, and the ATF is not required to use the notice-and-

16   comment process, when the ruling is interpretive as opposed to legislative. See Jones, 854 F.

17   Supp. at 13.

18             Because the ATF enacted these Rulings in furtherance of its duty to “interpret and

19   administer” the NFA, Defendants respectfully submit that the Court should not have denied the

20   ATF rulings analysis under Chevron. See Aposhian, 374 F. Supp. 3d at 1150; see also Guedes v.

21   ATF, 356 F. Supp. 3d 109, 129 n.3 (D.D.C. 2019) (noting the “ATF’s clear authority to interpret

22   and administer” the relevant statutes), aff’d, 20 F.3d 1, 20–21 (D.C. Cir. 2019).

23   ///

24
     7
           https://www.atf.gov/firearms/docs/ruling/1982-2-kg-9-pistol-nfa-weapon/download
25   8
           https://www.atf.gov/resource-center/docs/atf-ruling-81-4pdf/download
     9
           https://www.atf.gov/firearms/docs/ruling/2006-2-classification-devices-exclusively-designed-increase-
26         rate-fire/download
     10
           https://www.atf.gov/firearms/docs/guide/federal-firearms-regulations-reference-guide-2014-edition-atf-
27         p-53004/download
     11
           https://www.atf.gov/rules-and-regulations/firearms-rulings
28

                                                                                                               8
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 9 of 18



 1   III.   The Court Should Apply Chevron Deference to the ATF’s Interpretation of all
            Ambiguous Phrases in the Statutory Definition of “Machinegun.”
 2
            Chevron created a familiar two-step inquiry for determining the level of deference owed to
 3
     administrative statutory interpretations. First, the reviewing court must ask whether the statutory
 4
     phrase at issue is ambiguous. See Alaska Wilderness League v. E.P.A., 727 F.3d 934, 937 (9th
 5
     Cir. 2013). Second, if the statute is ambiguous or silent, the court must ask whether the agency’s
 6
     interpretation of the statute is based on a permissible construction of the statute—which it is unless
 7
     the construction is arbitrary and capricious. Chevron, 467 U.S. at 843–844.
 8
            A.      The Final Rule Was Promulgated by Notice-and-Comment Proceedings to
 9                  Interpret Undefined Terms in the NFA and Legislate New Rights.
10
            The Final Rule on Bump-Stock-Style Devices is entitled to Chevron deference for three
11
     reasons. First, the Final Rule was a product of formal rulemaking, see 83 Fed. Reg. 66,516, and
12
     agency actions passed through notice-and-comment proceedings are almost always “entitled to the
13
     full deference mandated by” Chevron. See Pacheco-Camacho v. Hood, 272 F.3d 1266, 1268 (9th
14
     Cir. 2001) (citing McLean v. Crabtree, 173 F.3d 1176, 1183 (9th Cir. 1999).
15
            Second, the Final Rule was passed to interpret undefined phrases in the NFA.               See
16
     Aposhian, 374 F. Supp. 3d at 1150 (identifying its interpretive nature). Indeed, the ATF expressly
17
     states that the Final Rule was passed to “bring clarity to the definition of ‘machinegun’…
18
     specifically with respect to the terms ‘automatically’ and ‘single function of the trigger.’” See
19
     Mot. Dismiss at 17–18 (citing ATF Final Rule, Bump-Stock Type Devices, 83 Fed. Reg. 66,514-
20
     54). The statutory phrases interpreted by the Final Rule (“automatically” and “single function of
21
     the trigger”) were ambiguous, and the conclusions drawn from the ATF’s application of those
22
     phrases to bump stocks should be given Chevron deference. See Guedes, 356 F. Supp. 3d at 131.
23
     While clarifying these phrases, the Final Rule addresses “the ‘plain meaning’ of the statute” and
24
     invokes “the agency’s charge to implement” the NFA and GCA. See Guedes, 920 F.3d at 8
25
     (citing 83 Fed. Reg. at 66,527). By addressing these factors, the ATF was making a clear
26
     invocation of Chevron deference. Id.
27

28

                                                                                                         9
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 10 of 18



 1           Third, the Final Rule also serves a legislative purpose in that it fundamentally alters the

 2   ATF’s previous position on bump stocks, and by doing so, the Rule makes clear that possession of

 3   bump-stock devices will become unlawful at a future date, not before. See Guedes, 920 F.3d at 18

 4   (discussing its legislative intent based on its future criminalization of previously lawful behavior).

 5   And, legislative rules have the “full force and effect of law.” Encino Motorcars, LLC v. Navarro,

 6   __U.S.__, 136 S. Ct. 2117, 2122 (2016). For these reasons, the Final Rule on Bump Stock Style

 7   Devices is entitled to Chevron deference.

 8           B.      The ATF Rulings Further the ATF’s Express and Implied Authority to
                     Administer the NFA and GA.
 9
             The ATF Rulings are also entitled to Chevron deference. The phrase “designed to shoot”
10
     in the definition of machinegun is ambiguous because the NFA does not contain a specific
11
     definition for the phrase, which is susceptible to multiple reasonable interpretations. See Ariz.
12
     Health Care Cost Containment Sys. v. McClellan, 508 F.3d 1243, 1253 (9th Cir. 2007) (“A statute
13
     is ambiguous if it is susceptible to more than one reasonable interpretation.”). 12 Seeking to
14
     provide clarity, ATF Ruling 82-2 interprets “designed to shoot” to mean firearms that have not
15
     previously functioned as machineguns but “possess design features which facilitate full automatic
16
     fire by simple modification or elimination of existing component parts.”13
17
             Under the two-step framework articulated in Chevron, an agency’s interpretation of an
18
     ambiguous statute will only be set aside if it is “arbitrary, capricious, an abuse of discretion, or
19
     otherwise not in accordance with law.” Connors v. Nat’l Transp. Safety Bd., 844 F.3d 1143, 1145
20
     (9th Cir. 2017) (quoting Andrzejewski v. FAA, 563 F.3d 796, 799 (9th Cir. 2009)).
21
             There is no reason to set aside this agency interpretation. The ATF has been promulgating
22
     rules governing the term “machinegun” for decades. See, e.g., U.S. v. Dodson, 519 F. App’x 344,
23
     348–49 & n.4 (6th Cir. 2013) (acknowledging ATF’s role in interpreting the NFA’s definition of
24
     “machinegun”); York v. Sec’y of Treasury, 774 F.2d 417, 419–20 (10th Cir. 1985) (recognizing the
25

26   12
          The Final Rule on Bump-Stock-Style Devices expresses the ATF’s position that several phrases in the
          definition of machinegun are ambiguous and require additional explanation. 83 Fed. Reg. 66,514.
27   13
          ATF Rulings 81-4 and 2006-2 also both interpret the statutory definition of machinegun, and neither
          applies the term to unmodified firearms.
28

                                                                                                          10
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 11 of 18



 1   ATF’s leading role with respect to firearms); F.J. Vollmer Co. v. Higgins, 23 F.3d 448, 449–51

 2   (D.C. Cir. 1994) (upholding an ATF determination regarding machinegun receivers).

 3          Moreover, the Sixth Circuit has affirmed the use of an “arbitrary and capricious” standard

 4   consistent with Chevron deference, when trial courts review the ATF’s interpretation of this same

 5   language. See, e.g., U.S. v. One TRW, Model M14, 7.62 Caliber Rifle, 294 F. Supp. 2d 896, 900

 6   (E.D. Ky. 2003), aff’d, 441 F.3d 416 (6th Cir. 2006); U.S. v. One Harrington & Richardson Rifle,

 7   Model M-14, 7.62 Caliber, 278 F. Supp. 2d 888, 892 (W.D. Mich. 2003), aff’d, 100 Fed. Appx.

 8   482 (6th Cir. 2004). Because the interpretation is neither arbitrary nor capricious, the ATF’s

 9   definition of “designed to shoot” is owed Chevron deference.

10   IV.    Proper Deference Compels Dismissal.

11          A reviewing court is “‘prohibited from substituting [its] own construction of a statutory

12   provision for a reasonable interpretation made by the demonstrator of an agency’ when Congress

13   has not directly addressed the provision’s meaning.” Connors v. Nat’l Transp. Safety Bd., 844

14   F.3d 1143, 1145 (9th Cir. 2017) (quoting Redmond–Issaquah R.R. Pres. Ass’n v. Surface Transp.

15   Bd., 223 F.3d 1057, 1061 (9th Cir. 2000)) (internal quotations omitted).

16          If Chevron deference is afforded to the Final Rule on Bump-Stock-Style Devices and the

17   ATF Rulings, Plaintiffs do not plausibly allege a violation of a federal or state law. First, the Final

18   Rule on Bump-Stock-Style Devices explicitly holds that the ATF did not classify bump stocks as

19   machineguns at the time of the Las Vegas shooting. This determination cannot be changed

20   retroactively. See 83 Fed. Reg. at 66,525, 66,530. If firearms equipped with bump stocks were

21   legal at the time, then unmodified rifles cannot be considered machineguns based on their ability

22   to be modified with bump stocks. Second, the ATF Rulings provide guidance for ambiguous

23   statutory terms, and those interpretation should not be set aside in favor of conclusory allegations

24   in the Complaint. For both reasons, Defendants respectfully request the Court reconsider its

25   determination that Plaintiffs adequately pled a cause of action exempt from the PLCAA.

26   ///

27   ///

28   ///

                                                                                                         11
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 12 of 18



 1            A.      The Final Rule Clearly Holds That Bump Stocks Were Legal at the Time of
                      the Shooting. Therefore, Modification of the Subject Rifles Cannot Plausibly
 2                    Implicate a Violation of the NFA or GCA.
 3            The Motion to Dismiss addresses the fact that the Final Rule on Bump-Stock-Style
 4   Devices did not make bump stocks illegal until March 26, 2019. See Mot. Dismiss at 17–18. This
 5   later date was selected because the ATF acknowledged that the Final Rule “constituted a change
 6   from ATF’s prior interpretations” of the term machinegun. See 83 Fed. Reg. at 66,517. Thus, the
 7   ATF did not previously consider AR-type rifles, even those modified with bump stocks, to be
 8   machineguns. See 83 Fed. Reg. at 66,523 (announcing that a person “in possession of a bump-
 9   stock-type device is not acting unlawfully unless they fail to relinquish or destroy their device
10   after the effective date of this regulation.” (emphasis added)).
11            The ATF’s acknowledgement of its previous position has not been addressed by Plaintiffs,
12   and it reveals a simple truth. If the ATF considered bump stocks legal at the time of the shooting,
13   then it must also have considered the underlying unmodified firearms legal. Plaintiffs try to limit
14   the Final Rule’s application to bump stocks alone, not the underlying rifles, see Pls.’ Opp’n Brief
15   at 15, ECF No. 88, but Plaintiffs’ theory of the case is that the Subject Rifles were illegal
16   machineguns because they could be readily converted to automatic fire through the addition of
17   bump stocks. This theory defies simple logic. If firearms modified with bump stocks were not
18   machineguns prior to the ATF’s change represented by the Final Rule, then the Subject Rifles
19   cannot be classified as machineguns based on their ability to be retrofitted with bump stocks. It
20   would make no sense for modified rifles to be legal, and for unmodified rifles to be illegal.14
21            The legality and illegality of bump stocks is not subject to retroactive revision. See U.S.
22   Const. Art. I, Sec. 9 (Ex Post Facto Clause). The ATF directly addressed this issue by stating that
23   its Final Rule “would criminalize only future conduct,” and that “individuals are subject to
24   criminal liability only for possessing bump-stock-style devices after the effective date of the
25
     14
          Notably, the Final Rule did not provide that semiautomatic rifles are illegal machineguns or that
26        owners had to destroy or abandon them. Nor has ATF ever authored such an opinion or rule. Even
          after the effective date of the Final Rule, the party retrofitting a semiautomatic rifle with a bump stock
27        would be the manufacturer of a machinegun, not the original manufacturer of the semiautomatic rifle.
          See 83 Fed. Reg. at 66,545.
28

                                                                                                                 12
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 13 of 18



 1   regulation, not for possession before that date.” 83 Fed. Reg. at 66,525 (emphasis in original).

 2   The ATF could not make prior possession illegal because doing so would “make[] an action, done

 3   before the passing of the law, and which was innocent when done, criminal.” Id. (citing Calder v.

 4   Bull, 3 U.S. 386 (1798)). The same principle must be applied here because Plaintiffs seek to

 5   improperly hold Defendants liable for their firearms’ ability to be retrofitted with previously legal

 6   aftermarket parts.

 7            In its ruling, the Court did not examine the Final Rule with any specificity, nor did the

 8   Court specify the level of deference it applied, but it could not have been Chevron deference. See

 9   Order at 10. Instead, the Court dismissed the ATF’s determination that bump stocks were legal at

10   the time of this shooting based on allegations that “(1) bump stocks have emerged only in the past

11   decade and (2) the defendants knew these bump stocks allowed their AR-15s to fire automatically

12   through simple modification.” Id. at 11. Even if true, neither fact rebuts the ATF’s determination

13   that AR-type rifles, even those modified with bump stocks, were legal at the time of this tragedy.

14   For the reasons explained above, this determination was due Chevron deference, and it precludes a

15   finding that unmodified rifles violate federal or state law.

16            B.      The ATF’s Statutory Interpretations Should Not be Set Aside in Favor of
                      Legal Conclusions Alleged in the Complaint.
17
              The Court analyzed each of the three ATF Rulings cited in the Motion to Dismiss, but set
18
     aside each in favor of conclusory allegations in the Complaint. Plaintiffs fail to provide an
19
     adequate reason to set aside the ATF’s interpretation that modifications must concern existing
20
     parts. Instead, Plaintiffs argue that the “definition of ‘designed to shoot’ is satisfied because
21
     installation of a bump stock involves elimination of the existing stock.”                 This argument is
22
     unavailing. The addition of a bump stock cannot be considered a modification or elimination of
23
     an existing part. Rather, the addition of a bump stock converts, as the ATF repeatedly ruled, “an
24
     otherwise semiautomatic firearm into a machinegun.” See ATF Final Rule, Bump-Stock-Style
25
     Devices, 83 Fed. Reg. at 66,514, -515, -518, -522, -530 (emphasis added).15
26

27   15
          For clarity, simple elimination of the existing stocks on the Subject Rifles does not allow automatic fire
          or convert them to machineguns.
28

                                                                                                                 13
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 14 of 18



 1          Realizing that their allegations cannot satisfy the agency’s interpretation, Plaintiffs argue

 2   that any “disagreement on the technical meaning of ‘existing component part’ in the context of a

 3   bump stock modification…cannot be settled at the pleading stage.” See Pls.’ Opp’n Brief at 14,

 4   ECF No. 88. The Court found this argument persuasive, and it did not require proof that the

 5   ATF’s interpretation was either arbitrary or capricious. See Order at 10. This was clear error for

 6   two reasons. First, legal conclusions are not owed deference at the pleading stage. See Teixeira v.

 7   County of Alameda, 873 F.3d 670, 678 (9th Cir. 2017). And second, if a reviewing Court is

 8   required to defer to an agency’s reasonable interpretation of a statute, then assuredly, a litigant

 9   may not escape dismissal by substituting his or her own legal construction of the statute. See

10   Connors, 844 F.3d a 1145 (quoting Redmond–Issaquah R.R. Pres. Ass’n, 223 F.3d at 1061).

11   Because the allegations fail to satisfy the agency’s interpretation of the “designed to shoot”

12   automatically, Plaintiffs’ wrongful death action fails to articulate plausible grounds to satisfy the

13   PLCAA’s predicate exception. 15 U.S.C. § 7903(5)(A)(iii).

14                                               CONCLUSION

15          For the reasons identified above, Defendants respectfully request that the Court grant the

16   Motion for Reconsideration and, on reconsideration, apply Chevron deference to the ATF’s Final

17   Rule and statutory interpretations, conclude that no violation of federal or state law was plausibly

18   alleged, grant Defendants’ Motion to Dismiss Plaintiffs’ wrongful death claim pursuant to the

19   PLCAA, and award such other and further relief it deems proper.

20          Dated this 30th day of April 2020.

21

22      SPENCER FANE LLP                              THE AMIN LAW GROUP, LTD.
        /s/ Jessica Chong                             /s/ Ismail Amin
23      John H. Mowbray (Nev. Bar. No. 1140)          Ismail Amin (Nev. Bar No. 9343)
        jmowbray@spencerfane.com                      iamin@talglaw.com
24
        Mary E. Bacon (Nev. Bar No. 12686)            3753 Howard Hughes Parkway, Suite 200
25      mbacon@spencerfane.com                        Las Vegas, NV 89169
        Jessica Chong (Nev. Bar. No. 13845)           Telephone: (702) 990-3583
26      jchong@spencerfane.com                        Facsimile: (702) 441-2488
        300 South 4th Street, Suite 950
27      Las Vegas, NV 89101                           Christopher M. Chiafullo (Pro Hac Vice)
        Telephone: (702) 408-3414                     cchiafullo@chiafullogroup.com
28

                                                                                                       14
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 15 of 18



 1      Facsimile: (702) 408-3401               The Chiafullo Group, LLC
                                                244 Fifth Avenue, Suite 1960
 2      Camden R. Webb (Pro Hac Vice)           New York, NY 10001
        crwebb@williamsmullen.com               Telephone: (908) 741-8531
 3
        Robert C. Van Arnam (Pro Hac Vice)
 4      rvanarnam@williamsmullen.com            Counsel for Defendants Discount Firearms and
        Williams Mullen, PC                     Ammo, LLC, DF&A Holdings, LLC, and
 5      301 Fayetteville Street, Suite 1700     Maverick Investments, LP
        Raleigh, NC 27601
 6      Telephone: (919) 981-4000
        Facsimile: (919) 981-4300
 7

 8      Justin S. Feinman (Pro Hac Vice)
        jfeinman@williamsmullen.com
 9      Turner A. Broughton (Pro Hac Vice)
        tbroughton@williamsmullen.com
10      Williams Mullen, PC
11      200 South 10th Street, 16th Floor
        Richmond, VA 23219
12      Telephone: (804) 420-6000
        Facsimile: (804) 420-6507
13
        Counsel for Defendant FN America
14

15      PISCIOTTI MALSCH                        MURCHISON & CUMMING, LLP
        /s/ Ryan Erdreich                       /s/ Michael Nunez
16      Anthony Pisciotti (Pro Hac Vice)        Michael Nunez (Nev. 10703)
        apisciotti@pmlegalfirm.com              mnunez@murchisonlaw.com
17      Ryan Erdreich (Pro Hac Vice)            350 S. Rampart Blvd., Suite 3200
        rerdreich@pmlegalfirm.com               Las Vegas, NV 89145
18
        30 Columbia Turnpike, Suite 205         Telephone: (702) 360-3856
19      Florham Park, NJ 07932                  Facsimile: (702) 360-3957
        Telephone: (973) 245-8100
20      Facsimile: (973) 245-8101               James Vogts (Pro Hac Vice)
                                                jvogts@smbtrials.com
21      Loren S. Young, Esq.                    Swanson, Martin & Bell LLP
        lyoung@lgclawoffice.com                 330 N. Wabash, Suite 3300
22
        Lincoln Gustafson & Cercos, LLP         Chicago, IL 60611
23      3960 Howard Hughes Parkway, Suite 200   Telephone: (312) 321-9100
        Las Vegas, NV 89169                     Facsimile: (312) 321-0990
24      Telephone: (702) 257-1997
        Facsimile: (702) 257-2203               Counsel for Defendant Guns & Guitars, Inc.
25
        Counsel for Defendant Noveske
26
        Rifleworks, LLC
27

28

                                                                                             15
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 16 of 18



 1      SNELL & WILMER L.L.P.                    RENZULLI LAW FIRM, LLP
 2      /s/ V.R. Bohman                          /s/ Scott C. Allan
        Patrick G. Byrne (Nev. Bar No. 7636)     John F. Renzulli (Pro Hac Vice)
 3
        pbyrne@swlaw.com                         jrenzulli@renzullilaw.com
 4      V.R. Bohman (Nev. Bar No. 13075)         Christopher Renzulli (Pro Hac Vice)
        vbohman@swlaw.com                        crenzulli@renzullilaw.com
 5      3883 Howard Hughes Parkway, Suite 1100   Scott C. Allan (Pro Hac Vice)
        Las Vegas, NV 89169                      sallan@renzullilaw.com
 6      Telephone: (702) 784-5200                Renzulli Law Firm, LLP
        Facsimile: (702) 784-5252                One North Broadway, Suite 1005
 7
                                                 White Plains, NY 10601-2310
 8      Counsel for Defendants Daniel Defense,   Telephone: (914) 285-0700
        Inc., and Sportsman’s Warehouse, Inc.    Facsimile: (914) 285-1213
 9
                                                 Jay J. Schuttert (Nev. Bar No. 8656)
10                                               jschuttert@efstriallaw.com
11                                               Alexandria L. Layton (Nev. Bar No. 14228)
                                                 alayton@efstriallaw.com
12                                               2300 West Sahara Avenue, Suite 950
                                                 Las Vegas, NV 89102
13                                               Telephone: (775) 805-0290
                                                 Facsimile: (775) 805-0291
14

15                                               Counsel for Defendants Colt’s Manufacturing
                                                 Company, LLC, Colt Defense, LLC, Christensen
16                                               Arms, Lewis Machine & Tool Company, LWRC
                                                 International, LLC, and Patriot Ordnance
17                                               Factory, Inc.
18

19

20

21

22

23

24

25

26

27

28

                                                                                             16
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 17 of 18



 1                                        CERTIFICATE OF SERVICE

 2          On April 30, 2020, I certify that a true and correct copy of DEFENDANTS’ MOTION
 3   FOR RECONSIDERATION OF THE ORDER (ECF NO. 98) GRANTING IN PART AND
 4   DENYING IN PART DEFENDANTS’ MOTION TO DISMISS was filed using the Court’s
 5   CM/ECF system, which will electronically notify all counsel of record including the following.
 6                    Alexandria LaVonne Layton       alayton@efstriallaw.com,
                      fradford@efstriallaw.com
 7

 8                    Anthony Michael Pisciotti     apisciotti@pmblegalfirm.com

 9                    Camden R. Webb crwebb@williamsmullen.com,
                      awilliams@williamsmullen.com,
10                    bdurand@williamsmullen.com

11                    Christopher Renzulli     crenzulli@renzullilaw.com
12                    Danny C. Lallis dlallis@pmlegalfirm.com,
                      docket@pmlegalfirm.com
13
                      Ismail Amin iamin@talglaw.com, acurren@talglaw.com,
14
                      dflandez@talglaw.com, jguerra@talglaw.com,
15                    kvang@talglaw.com, tamin@talglaw.com

16                    James Brian Vogts      jvogts@smbtrials.com

17                    Jay Joseph Schuttert jschuttert@efstriallaw.com,
                      alayton@efstriallaw.com, bmarshall@efstriallaw.com,
18                    fradford@efstriallaw.com, rbennett@efstriallaw.com
19                    Jessica Chong    jchong@spencerfane.com
20                    John Renzulli   jrenzulli@renzullilaw.com
21
                      John H Mowbray mowbraylaw@earthlink.net,
22                    amiller@spencerfane.com, jchong@spencerfane.com,
                      jmowbray@spencerfane.com
23
                      Joshua David Koskoff JKoskoff@Koskoff.com,
24                    cobremski@koskoff.com, lgullotta@koskoff.com
25                    Justin S. Feinman      jfeinman@williamsmullen.com
26

27

28

                                                                                                      17
     Case 2:19-cv-01189-APG-EJY Document 107 Filed 04/30/20 Page 18 of 18



 1                 Loren Young lyoung@lgclawoffice.com,
                   bpederson@lgclawoffice.com, creilly@lgclawoffice.com,
 2                 earthur@lgclawoffice.com, kmack@lgclawoffice.com,
                   mbailus@lgclawoffice.com, sibarra@lgclawoffice.com,
 3                 ssplaine@lgclawoffice.com
 4                 Mary E Bacon mbacon@spencerfane.com,
 5                 amiller@spencerfane.com, ekuchman@spencerfane.com

 6                 Matthew L. Sharp matt@mattsharplaw.com,
                   cristin@mattsharplaw.com, suzy@mattsharplaw.com
 7
                   Michael J. Nunez mnunez@murchisonlaw.com,
 8                 khaman@murchisonlaw.com, ngarcia@murchisonlaw.com
 9                 Richard Friedman rfriedman@friedmanrubin.com,
                   dwatkins@friedmanrubin.com,
10                 wcummings@friedmanrubin.com
11
                   Robert C. Van Arnam rvanarnam@williamsmullen.com,
12                 mlennox@williamsmullen.com

13                 Ryan Erdreich    rerdreich@pmlegalfirm.com

14                 Scott Charles Allan   sallan@renzullilaw.com

15                 Turner A. Broughton    tbroughton@williamsmullen.com
16                 V. R. Bohman vbohman@swlaw.com,
                   docket_las@swlaw.com, lluxford@swlaw.com,
17                 thiggins@swlaw.com
18

19
                                             /S/ ADAM MILLER
20                                           SPENCER FANE LLP

21

22

23

24

25

26

27

28

                                                                            18
